152 Ga. App. 849 (1979)
264 S.E.2d 248
RUTLEDGE
v.
THE STATE.
58834.
Court of Appeals of Georgia.
Submitted November 19, 1979.
Decided December 5, 1979.
Rehearing Denied December 20, 1979.
*850 Andrew S. Murphy, Alton T. Milam, for appellant.
William F. Lee, Jr., District Attorney, Michael G. Kam, Assistant District Attorney, for appellee.
BIRDSONG, Judge.
Appellant was convicted for aggravated assault in Carroll County. The offense arose out of an incident which also formed the basis for his conviction in a separate trial for the offenses of violation of the Georgia Controlled Substances Act and aggravated assault. In this appeal, Rutledge enumerates three alleged errors by the trial court, two of which raise issues identical to those we disposed of contrary to his contentions in Divisions 2 and 5 of this court's opinion in Rutledge v. State, 152 Ga. App. 755, and which are dispositive of these two enumerations in this case. In his remaining enumeration, appellant contends that the trial court erred in overruling his motion for continuance which he made on the basis that the jurors in the second trial had commingled with jurors who had the previous day convicted appellant for the other offenses, thereby prejudicing appellant's cause. We find no merit in this allegation. The objection made by the appellant addressed the qualification of each juror, and is fully met by the questions and answers on voir dire. Humphries v. State, 100 Ga. 260, 261-62 (28 S.E. 25); Edge v. State, 8 Ga. App. 125 (68 S.E. 623); see also Bradberry v. State, 170 Ga. 870 (154 S.E. 351). The jurors in this case were either qualified on voir dire as being without prejudice against the appellant or were not questioned by the appellant. The trial judge was as a matter of fact fully satisfied that there was no actual prejudice against the appellant among the jurors, for any reason, and so are we.
Judgment affirmed. Quillian, P. J., and Smith, J., concur.